Citation Nr: 0015827	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness. 

3.  Entitlement to service connection for tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active military service from February 1961 to 
August 1963, and from November 1990 to May 1991.  He served 
in the Southwest Asia theater of operations from December 
1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).  A notice of disagreement was 
received in October 1998, a statement of the case was issued 
in November 1998, and a substantive appeal was received in 
December 1998.  The veteran requested a Board hearing and 
indicated that he was willing to attend such a hearing by 
videoconference.  However, he failed to report for a hearing 
scheduled in March 2000. 

The fatigue and tuberculosis issues will be addressed in the 
remand section of this decision. 


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  There is no medical diagnosis of current skin disability, 
nor is there any objective evidence perceptible to an 
examining physician or other non-medical indicators which 
have been independently verified, which shows that the 
veteran currently suffers from disability manifested by skin 
symptomatology which cannot be attributed to a known clinical 
diagnosis.



CONCLUSION OF LAW

Skin disability  was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds the veteran's service 
connection for skin disability claim to be well-grounded.  38 
U.S.C.A. § 5107(a).  In this regard, the record shows that 
the veteran has active military service in the Southwest 
theater of operations during the Persian Gulf War.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 regarding 
chronic disability due to undiagnosed illness apply.  The 
veteran's qualifying military service, his reported 
complaints, and the unique nature of the statutory and 
regulatory provisions regarding disability due to undiagnosed 
illnesses render the veteran's claims plausible.  With regard 
to the particular claim based on chronic disability 
manifested by skin disability, the Board finds that the 
evidence of record allows for equitable resolution of these 
claims and that the duty to assist the veteran with these 
claims has been met.  38 U.S.C.A. § 5107(a).  In this regard, 
the Board observes that a VA examination to include 
examination of the skin has been conducted.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving the skin.  38 C.F.R. 
§ 3.317(b). "Objective indications" include both objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

Turning to the record, there does not appear to be any 
evidence of any skin complaints or findings documented in the 
service medical records for the veteran's first period of 
active duty, and his skin was clinically evaluated as normal 
on separation examination in June 1963.  Further, the reports 
of periodic examinations in the 1970's and 1980's apparently 
in connection with reserve service also show that his skin 
was clinically evaluated as normal.  No skin problems were 
reported during the veteran's service from December 1990 to 
May 1991, and on separation examination in April 1991, the 
veteran reported that he had no skin diseases; on clinical 
examination, his skin was evaluated as normal.  A May 1991 
medical record also shows that the veteran reported that he 
did not have any rash, skin infection, or sores.  

A May 1992 examination in connection with reserve service 
includes a reference by the veteran to skin diseases and a 
illegible handwritten notation by the examiner which 
references the lower leg and appears to refer to 3 months of 
topical treatment in 1991.  However, on clinical examination 
as part of the May 1992 examination, the veteran's skin was 
evaluated as normal. 

On VA examination in April 1997, the veteran reported that he 
had a skin rash when he returned from the Persian Gulf war.  
The lesions were on his right and left thighs.  He reported 
that he went to a doctor who told him what is was and gave 
him medication.  He applies the salve and both lesions 
cleared up after several weeks leaving no residual and no 
problem since then.  On examination, there were no lesions 
seen and no scars in the area described by the veteran.  The 
pertinent examination diagnosis was history of a rash after 
return from Desert Storm with treatment and no evidence of 
residual and no history of recurrence.  

Looking to the merits of the skin disability issue, the Board 
is unable to find a basis for service connection.  There is 
no persuasive evidence of any current skin disability.  It 
appears that the veteran did suffer some type of skin 
problem, but it was acute and transitory in nature and 
resolved with treatment.  Without current chronic disability, 
there is no basis for establishing service connection.  

Likewise, there is no basis for service connection under the 
undiagnosed illness provisions of 3 U.S.C.A. § 1117.  The 
record does not show any signs or symptoms related to the 
skin which have been independently verified as currently 
existing.  In fact, it appears that the veteran has reported 
that the skin signs and symptoms resolved and have not 
recurred.  

With regard to the skin disability issue, the preponderance 
of the evidence is against the veteran's claim, and the 
provisions of 38 U.S.C.A. § 5107(b) do not otherwise permit a 
favorable determination as to this issue.  


ORDER

Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness, is not warranted.  
To this extent, the appeal is denied. 



REMAND

For essentially the same reasons discussed for the skin 
disability issue, the Board finds the fatigue claim to be 
well-grounded.  The claims file does include some medical 
evidence which appears to verify signs and symptoms of 
fatigue.  In light of the veteran's Persian Gulf service, the 
claim is well-grounded.  

With regard to the tuberculosis issue, there is some medical 
evidence (presumed to be true) which suggests that there is 
x-ray evidence of prior tuberculosis.  Further, a May 1992, 
reserve examination includes a notation which appears to 
reference a positive tuberculosis test "LFA 1991."  This 
notation also appears to refer to treatment at Wright 
Patterson Air Force Base in June 1991.  Assuming all of this 
evidence to be true, it would appear that the one year 
presumption for tuberculosis under 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 establishes the necessary nexus to 
well-ground this claim as well. 

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the claims file, the Board is of the opinion that 
further development of both the fatigue and the tuberculosis 
issues is necessary to meet the duty to assist the veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should again contact both the 
National Personnel Records Center and 
Wright Patterson Air Force Base medical 
center and request a search for any 
additional medical records pertaining to 
the veteran, to include any records 
showing treatment for tuberculosis 
beginning in June 1991 at Wright 
Patterson Air Force Base.  Any records 
obtained should be associated with the 
claims file. 

2.  After completion of the above, the 
veteran should be scheduled for 
appropriate special VA examinations 
regarding his fatigue and tuberculosis 
claims.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiners in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner who 
conducts the fatigue examination should 
offer an opinion as to whether there are 
signs and symptoms of fatigue which can 
be verified and, if so, whether such 
signs and symptoms can be medically 
attributed to a known clinical diagnosis.  
The examiner who examines the veteran in 
connection with the tuberculosis claim 
should offer an opinion as to whether it 
is more likely than not that the veteran 
has in the past suffered an episode of 
tuberculosis and, if so, during what time 
period was such episode.  A rationale for 
all opinions offered should be furnished. 

3.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the 
expanded record and determine whether the 
veteran's claims can be granted.  If one 
or both claims remain denied, then the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure a proper record for appellate review.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded 


to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



